Response to Applicant’s Arguments 
	Applicant’s arguments filed 5/25/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: receiving an initial dentition model of a patient's teeth in an initial arrangement; generating an orthodontic treatment plan for orthodontic treatment of the patient's teeth, the orthodontic treatment plan comprising a plurality of removable polymeric aligners, wherein the plurality of removable polymeric aligners, when worn sequentially, are configured to reposition the patient's teeth from the initial arrangement to a target arrangement; determining a shape of a first polymeric aligner of the plurality of removable polymeric aligners, wherein the first polymeric aligner, when worn, is configured to reposition the patient's teeth from the initial arrangement to a second arrangement as part of the orthodontic treatment plan; determining a position of a first hook based on the initial arrangement of the patient's teeth, wherein the first hook is to be disposed on the first polymeric aligner, and wherein the first hook is configured to engage with an elastic member to facilitate repositioning of the patient's teeth from the first arrangement to the second arrangement, wherein the elastic member is separate from the first polymeric aligner; providing a visualization of the position of the first hook, wherein the visualization is configured to be displayed relative to a digital model of the patient's teeth without displaying a model of the first polymeric aligner; and fabricating the plurality of removable polymeric aligners.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616